DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/04/2021 and 10/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Pros et al., (US 2009/0318094), hereinafter Pros in view of Brown (US 2012/0065946), hereinafter Brown. 

Regarding claim 1 Pros discloses a method for determining design parameters of an antenna for an audio device, where the antenna includes one or more metal traces disposed on a printed circuit board (e.g., paragraph 0155 “printed circuit technique”), the method comprising: calculating a total available area on a printed circuit board (e.g., paragraph 0119 “for a given geometry lying on a surface, the box-counting dimension is computed as follows…”; see also paragraph 0039 ”the footprint of the distributed antenna elements on the printed circuit board…”); calculating a length of a unit cell element based at least in part on the calculated total available surface area of an implementation space on the printed circuit board (e.g., paragraphs 0118-0146); determining a coverage area of the unit cell element (e.g., paragraphs 0118-0146); calculating the number of unit cell elements needed for the antenna by dividing the total available surface area by the coverage area of the unit cell element (e.g., paragraphs 0118-0146 – there are two techniques discussed: “box” v “grid” techniques ).
Pros arguably does not explicitly disclose determining via computer implemented software a length of the one or more metal traces by multiplying the number of unit cell elements by the length of the unit cell element.
Brown discloses determining via computer implemented software a length of the one or more metal traces by multiplying the number of unit cell elements by the length of the unit cell element (Fig. 10B, at radiator width and length; paragraph 0120 “…can be arranged using a grid, with each cell in the grid containing the one or more visual representations associated with a single antenna design”).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Pros in accordance with the teaching of Brown regarding antenna builders in order to generate an initial design or perform an optimizing run that explores antenna designs that meet the specified properties and antenna requirements (Brown, paragraph 0028).
 
Regarding claim 2 Pros does not explicitly disclose the method of claim 1, further comprising determining via computer implemented software a width of the one or more metal traces.
Brown discloses determining via computer implemented software a width of the one or more metal traces (e.g., Fig. 10B, at parameters; see also paragraph 0094-0097).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Pros in accordance with the teaching of Brown regarding antenna builders in order to generate an initial design or perform an optimizing run that explores antenna designs that meet the specified properties and antenna requirements (Brown, paragraph 0028).

Regarding claim 3 Pros does not explicitly disclose the method of claim 2 wherein said determining via computer implemented software a width includes selecting said width to obtain a desired bandwidth.
Brown discloses wherein said determining via computer implemented software a width includes selecting said width to obtain a desired bandwidth (e.g., Fig. 10B, at parameters; see also paragraph 0094-0097).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Pros in accordance with the teaching of Brown regarding antenna builders in order to generate an initial design or perform an optimizing run that explores antenna designs that meet the specified properties and antenna requirements (Brown, paragraph 0028).

Regarding claim 4 Pros does not explicitly disclose the method of claim 3 wherein said determining via computer implemented software a length of the one or more metal traces includes selecting said length to obtain a desired impedance at terminals of the antenna.
Brown discloses wherein said determining via computer implemented software a length of the one or more metal traces includes selecting said length to obtain a desired impedance at terminals of the antenna (paragraph 0103 “to minimize impedance mismatch”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method disclosed by Pros in accordance with the teaching of Brown regarding antenna builders in order to generate an initial design or perform an optimizing run that explores antenna designs that meet the specified properties and antenna requirements (Brown, paragraph 0028).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Choo (US 2004/0001021), discloses designing microstrip antennas using cells on PCBs.  The Examiner also notes there exists before the effective filing date of the claimed invention commercially available software for designing antennas on a PCB including Ansoft HFSS, MathWorks’s PCB Antenna Designer, Antenna Magus, Zeeland IE3D, and FEKO.  The Examiner is available for a telephone interview.
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E LOTTER whose telephone number is (571)270-7422. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID E. LOTTER
Primary Examiner
Art Unit 2845



/DAVID E LOTTER/Primary Examiner, Art Unit 2845